Citation Nr: 1434423	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  14-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for larynx cancer with residuals, to include leukoplakia of the larynx.

5.  Entitlement to a rating in excess of 30 percent for chronic bronchitis.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	David Owens, Attorney



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973, to include service in the Republic of Vietnam from March 1970 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2013 and April 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The August 2013 rating decision granted an increased rating of 50 percent for the Veteran's service-connected generalized anxiety disorder, effective the date of claim for increase (November 21, 2011), and denied service connection for diabetes mellitus, a heart condition, and larynx cancer residuals.  The April 2014 rating decision denied entitlement to a rating in excess of 30 percent for chronic bronchitis and denied entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 50 percent for generalized anxiety disorder, entitlement to service connection for diabetes mellitus, entitlement to service connection for a heart disability, entitlement to a rating in excess of 30 percent for chronic bronchitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was therefore exposed to Agent Orange.

2.  The competent medical evidence of record reflects that the Veteran has leukoplakia of the larynx which is etiologically related to Agent Orange exposure during service.


CONCLUSION OF LAW

Leukoplakia of the larynx is due to the Veteran's presumed exposure to Agent Orange, which was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) ; 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the decision below, the Board has granted the Veteran's claim for service connection for leukoplakia of the larynx.  Therefore, regardless of whether the VCAA duties to notify and assist have been met in this case with regard to this service connection claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. "  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran claims that service connection is warranted for larynx cancer with residuals.  He has argued in his January 2014 substantive appeal that he has speech and throat irritation as a residual of larynx cancer.  

The Board notes that the Veteran served in Vietnam from March 25, 1970 to December 9, 1970.  Therefore, exposure to herbicides is presumed.  Additionally, the Board notes that cancer of the larynx is among the diseases or disorders eligible for presumptive service connection based on exposure to herbicide agents.  38 C.F.R. § 3.309.  

A September 2011 VA CT scan of the neck revealed that the Veteran had laryngeal cancer in the past and now has lack of patent airway, and a 2.7 cm soft tissue mass, which could represent an enlarged abnormal conglomerate of lymph nodes, both of which were noted to require direct visualization.  Moreover, a June 2007 VA treatment record found in the Veteran's Virtual VA claims file reflects that he underwent an Agent Orange examination.  The results revealed that he was diagnosed with leukoplakia of the larynx that is related to exposure to Agent Orange.  Leukoplakia is defined as white, thick patches on the oral mucosa produced by hyperkeratosis of the epithelium with thickening of stratified squamous degeneration of epithelial cells that is a benign condition but may predispose to development of epidermoid carcinoma, etiology unknown.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (30th ed. 2003).

As previously noted, larynx cancer is presumed to be service-connected when a veteran has had presumed Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2013).  There is no medical evidence which serves to rebut that presumption.  The medical evidence shows that the Veteran had larynx cancer, now complains of speech and throat irritation, a CT scan of the neck revealed a 2.7 cm soft tissue mass.  Moreover, the medical evidence shows that the Veteran has a diagnosis of leukoplakia of the larynx which has been medically attributed (by VA) to herbicide exposure.  Thus, on this record, and in giving the Veteran the benefit of the doubt, service connection for leukoplakia of the larynx is granted.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).


ORDER

Entitlement to service connection for leukoplakia of the larynx is granted.


REMAND

With respect to the Veteran's claim for entitlement to a rating in excess of 50 percent for generalized anxiety disorder, the Veteran most recently underwent a VA examination in May 2013.  The report of that examination reflects that the Veteran does experience the following symptoms:  neglect of personal hygiene, suicidal ideation and inability to establish or maintain effective relationships.  In his January 2014 substantive appeal, the Veteran reported experiencing these symptoms and VA medical records dated in August 2013 reflect suicidal ideation.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As such, the claim should be remanded for a new VA examination to determine the current severity of the Veteran's service-connected generalized anxiety disorder.

With respect to the claims of entitlement to service connection for diabetes mellitus and a heart disability the RO denied the claims based upon a lack of a current diagnosis.  A review of the record shows that Virtual VA treatment records in January 2009 show occlusion and stenosis of the carotid artery.  Moreover, the record reflects that in October 2012 the Veteran was prescribed glucose test strips.  Finally, a July 2011 Virtual VA medical record appears to reflect that the Veteran was placed on a cardiac diabetic diet.  As both of these disabilities are presumptive diseases related to Agent Orange exposure, a remand is required in order to schedule a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record also reflects that the Veteran has been on disability from the Social Security Administration (SSA) since 2001.  A review of the claims file shows that the Veteran's SSA disability benefits records are not of record.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  While the Veteran has not specifically stated that these records would affect the issues on appeal, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, the SSA records could potentially impact both issues on appeal and therefore, the Board concludes that the RO/AMC should attempt to obtain a copy of the SSA decision and any medical records upon which that decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Because the Veteran receives treatment for his service-connected disabilities through VA and because the most recent VA treatment records in the claims file are dated in October 2013, up to date VA treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
Finally, in an April 2014 rating decision, the RO denied a rating in excess of 30 percent for service-connected chronic bronchitis and denied entitlement to TDIU.  On May 16, 2014, the Veteran filed a timely notice of disagreement with respect to this rating decision.  To date, the RO has not issued a statement of the case regarding these two issues.   

Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file or electronic files all outstanding VA treatment records dated from October 2013 to the present.  All attempts to obtain those records must be documented in the claims file.
 
2.  Obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.
 
3.  Schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his service-connected generalized anxiety disorder.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's generalized anxiety disorder in detail.  The examiner should determine the extent of the Veteran's symptoms from his service-connected generalized anxiety disorder symptoms (as opposed to any symptoms from any nonservice-connected psychiatric disabilities, to the extent possible) as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to generalized anxiety disorder.

The examiner is to specifically note the Veteran's lay contentions in his January 2014 substantive appeal in which he complained of suicidal ideation for many years, neglect of personal hygiene, thoughts of suicide, and an inability to establish and maintain effective relationships.

4.  Schedule the Veteran for a VA examination or examinations for the purpose of ascertaining the nature and etiology of any current diabetes mellitus and/or heart disability.  The claims file, electronic records, and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner should clearly state whether the Veteran is diagnosed with diabetes mellitus and also should clearly state all diagnoses rendered in connection with a heart disability.  The examiner should review the record, to include the service treatment records, VA treatment records, and the Veteran's lay statements.  If the examiner finds the evidence establishes a diagnosis of a heart disability other than ischemic heart disease, (which includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such heart disability is related to active duty, to include the Veteran's presumed exposure to herbicides. 

The examiner must address the January 2009 VA treatment record in the Virtual VA claims file showing occlusion and stenosis of the carotid artery, the October 2012 prescription for glucose test strips, and the July 2011 VA medical record which appears to reflect that the Veteran was placed on a cardiac diabetic diet.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
 
5.  Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

6.  Thereafter, re-adjudicate the claims of entitlement to a rating in excess of 50 percent for generalized anxiety disorder, service connection for diabetes mellitus, and service connection for a heart disability.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

7.  Issue a statement of the case, containing all applicable laws and regulations, on the issue of entitlement to a rating in excess of 30 percent for chronic bronchitis and entitlement to aTDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran and his representative should be advised of the time period in which to perfect an appeal of the issue.  Only if an appeal as to such issue is perfected within the applicable time period should such issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


